PER CURIAM.
James Ben Smith appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint as frivolous under 28 U.S.C. § 1915(e)(2). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Smith, No. CA-04-172-5-BO (E.D.N.C. Mar. 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED